           Case 2:19-cv-01773-CKD Document 24 Filed 09/09/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10                                                     Case No. 2:19-cv-01773-JAM-CKD
     RICHARD JOHNSON,
11
                   Plaintiff,                          ORDER
12
            v.
13
     HOLY DIVER SACRAMENTO, LLC,
14
     et al.,
15
                   Defendants.
16

17
            Pursuant to the parties’ stipulation for voluntary dismissal (ECF No. 23) and Federal
18
     Rule of Civil Procedure 41(a)(1)(A)(ii), this action is DISMISSED with prejudice in its
19
     entirety, with each party to bear its own costs and fees. Accordingly, the Clerk of Court is
20
     directed to CLOSE this case.
21

22   Dated: September 8, 2021
                                                  _____________________________________
23                                                CAROLYN K. DELANEY
                                                  UNITED STATES MAGISTRATE JUDGE
24

25


                                                  -1-
                                    ORDER – 2:19-cv-01773-JAM-CKD
